BILLINGS, Chief Judge.
Suit to quiet title to a tract of land in Carter County. Plaintiffs Albert Louis Allen and his wife, Rebecca, have appealed from a judgment entered by the trial court quieting title to the tract in defendants Billy E. Stovall and Evelyn A. Stovall, his wife, and adjudging plaintiffs have no interest therein.
Trial was to the court and under Murphy v. Carron, 536 S.W.2d 30 (Mo. banc *3971976), the judgment is to be affirmed . . unless there is no substantial evidence to support it, unless it is against the weight of the evidence, unless it erroneously declares the law, or unless it erroneously applies the law.”
There was substantial evidence that defendants Stovall had a better title to the tract than plaintiffs Allen. The Stovalls were in possession.of the disputed property under claim of ownership and color of title and thus had a superior title as against the plaintiffs. No error of law appears. An opinion would have no precedential value.
Affirmed pursuant to Rule 84.16(b), V.A. M.R.
All concur.